       Case 1:19-cv-00040-SPB Document 79 Filed 08/10/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 MAZCON, A KURTZ BROS. CO., LLC,                   )
    Plaintiff,                                     )     C.A. No. 1:19-CV-40
                                                   )
 vs.                                               )
                                                   )
 BEG GROUP LLC, et al.,                            )     RE: ECF Nos. 49, 52, and 55
     Defendants.                                   )
                                                   )



                                     ORDER

        AND NOW, this 10th day of August 2020;

        IT IS HEREBY ORDERED that the partial motion to dismiss filed by Defendants BEG

Group and Greco [ECF No. 49] is denied.

        IT IS FURTHER ORDERED that the motion to dismiss the amended complaint filed by

Burt and Elkin [ECF No. 51] is granted and the motion for more definite statement filed by Burt

and Elkin [ECF No. 51] is denied.

        IT IS FURTHER ORDERED that the motion to dismiss the counterclaims filed by

Mazcon [ECF No. 55] is granted in part and denied in part as follows. The motion to dismiss is

denied as to Counterclaims I -V and is granted as to Counterclaim VI. The false marking

counterclaim is dismissed.

        IT IS FURTHER ORDERED that amendments to the Amended Complaint and the

Answer and Counterclaims will be permitted consistent with the Memorandum filed this day.



                                                       /s/ Susan Paradise Baxter
                                                       SUSAN PARADISE BAXTER
                                                       United States District Judge


                                               1
